*1004Motion, treated as one seeking leave to appeal pursuant to CPLR 5602 (a) (1) (ii) from the judgment of Supreme Court for review of prior nonfinal orders of the Appellate Division, dismissed upon the ground that the orders sought to be reviewed involve the determination of liability on default by defendants (CPLR 5511; cf. James v Powell, 19 NY2d 249, 256, n 3, rearg denied 19 NY2d 862).
Motion, treated as one seeking leave to appeal from the judgment of Supreme Court to review that determination, dismissed upon the ground that it does not lie (CPLR 5602 [a]; see also, CPLR 5501 [b]).
Twenty dollars costs and necessary reproduction disbursements to respondent.